Citation Nr: 1002247	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-41 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of left knee injury, currently assigned ratings of 
10 percent for limitation of flexion and 10 percent for 
limitation of extension.

2.  Entitlement to an initial compensable disability rating 
for bilateral diabetic retinopathy.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 
1963, and from February 1964 to February 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by the Nashville, 
Tennessee Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO, in pertinent part, denied an increase above the existing 
10 percent disability rating for residuals of left knee 
injury.  The RO granted service connection for bilateral 
diabetic retinopathy, and assigned a 0 percent, 
noncompensable disability rating.  The RO also denied a TDIU.

In March 2007, the Veteran had a Travel Board hearing at the 
RO before the undersigned Veterans Law Judge.  In July 2007, 
the Board remanded the left knee rating, diabetic retinopathy 
rating, and TDIU issues for the development of additional 
evidence.  That Board decision also denied claims for service 
connection for the right knee and thoracolumbar spine.  

In October 2009, the VA Appeals Management Center (AMC) 
issued a decision continuing the 10 percent rating for left 
knee disability based on limitation of flexion, and assigning 
a separate 10 percent rating for left knee disability based 
on limitation of extension.  The Veteran has continued his 
appeal for a higher rating for the left knee disability.

The Board is satisfied that there has been substantial 
compliance with the remand directives.  The Board will 
proceed with review.  See Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  Prior to May 14, 2009, residuals of left knee injury were 
manifested by arthritis and limitation of motion, without 
recent evidence of compensable limitation of flexion or 
extension.

2.  From May 14, 2009, residuals of left knee injury have 
been manifested by arthritis, noncompensable limitation of 
flexion, and limitation of extension to 10 degrees.

3.  From February 4, 2005, bilateral diabetic retinopathy has 
been manifested by noncompensable impairment of visual 
acuity, without clear periods of active pathology and without 
incapacitating episodes.

4.  The Veteran held employment as a janitor until 2007.

5.  The Veteran's service-connected diabetes mellitus, left 
knee disability, hypertension, and bilateral diabetic 
retinopathy affected his work performance, but have not 
precluded employment.


CONCLUSIONS OF LAW

1.  Prior to May 14, 2009, residuals of left knee injury did 
not meet the criteria for an evaluation higher than a single 
10 percent rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2009).

2.  From May 14, 2009, residuals of left knee injury have not 
met the criteria for evaluation higher than a 10 percent 
rating for limitation of flexion and a separate 10 percent 
rating for limitation of extension.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2009).

3.  From February 4, 2005, bilateral diabetic retinopathy has 
not met the criteria for a compensable rating.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 
6006, 6078 (2008); 38 C.F.R. § 4.79, Diagnostic Code 6006, 
6066 (2009).

4.  The Veteran's service-connected disabilities do not 
render him unable to secure or follow a substantially gainful 
occupation.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

With respect to the issues currently before the Board on 
appeal, the RO provided VCAA notice in letters issued in 
December 2004, February 2005, June 2005, March 2006, and 
August 2007.  In those letters, the RO advised the Veteran 
what information and evidence was needed to substantiate a 
claim for an increased evaluation and/or a TDIU.  The letters 
informed the Veteran what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The December 2004 and February 2005 
letters advised the Veteran to submit evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability.  The March 2006 and 
August 2007 letters also advised the Veteran of the necessity 
of providing medical or lay evidence demonstrating the level 
of disability and the effect that the disability has on his 
employment.  The notice provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to a disability evaluation.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific"). The March 
2006 and August 2007 letters also advised the Veteran how VA 
determines effective dates and the types of evidence which 
impacts such.

The Veteran had a Travel Board hearing in March 2007.  In 
July 2007, the Board remanded the case for the development of 
additional evidence.  The case was last adjudicated in an 
October 2009 supplemental statement of the case.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, post service treatment 
records, VA examination reports, and the transcript of the 
March 2007 Travel Board hearing.  In accordance with the July 
2007 Board remand, the AMC asked the Veteran for a release to 
obtain private medical records regarding treatment of the 
Veteran's eyes from Dr. A., and informed the Veteran that he 
could submit those records.  The Veteran did not submit a 
release for VA to seek those records, and did not himself 
obtain and submit those records.  With respect to those 
records, VA's efforts were reasonable, and satisfied VA's 
duty to assist the Veteran.

Some elements of VCAA notice were issued after the initial 
adjudication of the Veteran's claims.  Ultimately, however, 
the Veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The 
Veteran actively participated in the claims process by 
submitting written argument, responding to notices, 
testifying at a hearing, and reporting for examinations.  
Thus, the Veteran was provided with a meaningful opportunity 
to participate in the claims process, and he has done so.  
Any error in the sequence of events or content of the notices 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of the matters on appeal on their merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Ratings for Left Knee Disability

The Veteran injured his left knee during service in 1969.  In 
a December 1970 rating decision, the RO established service 
connection, effective from the Veteran's separation from 
service, for residuals of a left knee injury.  The Veteran 
filed a claim for an increased rating in July 2004, and in an 
April 2005 rating decision, the RO continued the 10 percent 
rating for the left knee disability.  The Veteran appealed 
that decision, seeking a higher rating.

In July 2007, the Board remanded the left knee rating issue 
for additional development.  In an October 2009 rating 
decision, the AMC continued the existing 10 percent rating 
for left knee disability, and described that rating as based 
on limitation of flexion of the leg at the knee.  The AMC 
granted a separate 10 percent rating for left knee 
disability, described as based on limitation of extension of 
the knee.  The AMC made the additional 10 percent rating 
effective May 14, 2009, the date of a VA medical examination 
that addressed the Veteran's left knee.  Thus, the questions 
currently on appeal with respect to the Veteran's left knee 
disability are entitlement to a rating higher than a single 
10 percent rating since his July 2004 claim for an increased 
rating, and entitlement to a rating or ratings higher than 
two separate 10 percent ratings from May 2009.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The Veteran's left knee disability has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5010, for traumatic 
arthritis.  Traumatic arthritis, like degenerative arthritis, 
is rated based on the limitation of motion of the affected 
joint, with a 10 percent rating for each major joint if the 
limitation of motion is not compensable under the applicable 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2009).  The rating criteria for limitation of motion of 
the leg at the knee are as follows:

Flexion limited to 15 degrees  
........................ 30 percent
Flexion limited to 30 degrees  
........................ 20 percent
Flexion limited to 45 degrees  
........................ 10 percent
Flexion limited to 60 degrees  
.......................... 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extension limited to 45 degrees  
.................... 50 percent
Extension limited to 30 degrees  
.................... 40 percent
Extension limited to 20 degrees  
.................... 30 percent
Extension limited to 15 degrees  
.................... 20 percent
Extension limited to 10 degrees  
.................... 10 percent
Extension limited to 5 degrees  
........................ 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5261.

The claims file contains records of VA outpatient treatment 
of the Veteran dating to 2009.  VA outpatient treatment notes 
from 2003 and 2004 primarily address the symptoms of the 
Veteran's right knee.  In a March 2005 statement, the Veteran 
wrote that he had difficulty getting up or down, and that 
walking for any length of time caused a lot of pain.

During a VA medical examination in March 2005, about a year 
after a right knee replacement surgery, the Veteran reported 
having experienced problems with his left knee since injuries 
during service.  He stated that he had used a cane since 1972 
because of his left knee problems.  He related having pain, 
weakness, stiffness, giving way, and locking in his left 
knee.  He stated that he missed about two months of work per 
year because of problems with his left and right knees.  
The examiner found that the Veteran's left knee appeared 
normal, without erythema, warmth, or swelling.  The knee had 
some tenderness.  The knee could extend fully to 0 degrees.  
Flexion was limited to 95 degrees.  The collateral ligaments 
were stable.  Examination of the right knee showed 
considerable limitation of flexion and extension, and 
evidence of pain with motion.  The examiner noted that the 
Veteran had a very abnormal gait.  The Veteran had 
significant difficulty getting up from a seated position.  He 
walked using a four pronged cane, and the examiner observed 
that the cane hardly seemed sufficient as an assistive 
device. 

VA treatment notes from December 2005 reflect the Veteran's 
report that he could not climb a flight of stairs because of 
shortness of breath and pain in both knees.  Treatment notes 
from 2006 to 2009 contain reports of ongoing arthritis pain 
in multiple joints, including both knees.

In the March 2007 Travel Board hearing, the Veteran reported 
having increased pain and stiffness in his left knee.  He 
stated that the pain was almost as severe as the pain he had 
in his right knee prior to knee replacement surgery.  He 
indicated that he used a cane when he walked, and that he 
could not go up or down stairs.  He stated that his left knee 
buckled at times.  He reported that he was employed in light 
housekeeping work at a nursing home.

On VA examination in May 2009, the Veteran reported that his 
left knee pain had worsened.  He stated that the pain was 
fairly constant, and was worse with any kind of activity.  He 
indicated that the left knee had pain, tenderness, stiffness, 
weakness, and incoordination, swelling, and intermittent 
effusion; without locking, instability, or giving way.  He 
related that he always used a cane when walking.  He reported 
his left knee problems limited him to no more than a few 
yards of walking and no more than fifteen to thirty minutes 
of standing.  The Veteran reported that he had last worked as 
a janitor, and that he had retired in 2007.

The examiner observed that the Veteran's gait was antalgic, 
and that he had poor propulsion.  The examiner noted 
crepitus, effusion, and tenderness.  There was a varus 
deformity at the knee joint.  The knee did not show 
instability on examination.  On range of motion testing 
extension was limited to 10 degrees, and flexion was limited 
to 95 degrees.  There was objective evidence of pain with 
motion of the knee.  Three repetitions of motion did not lead 
to increased pain or additional limitation of motion.  Left 
knee x-rays showed severe osteoarthritis in the medial tibial 
femoral compartment, and minimal osteoarthritis at the poles 
of the patella.  The examiner indicated that the Veteran's 
left knee disability affected his daily activities, 
preventing him from engaging in exercise or sports, producing 
severe limitations on chores, shopping, recreation, and 
travel, and producing moderate limitations on driving, 
bathing, dressing, and toileting.

The evidence from around the time of the July 2004 claim for 
an increased rating reflects the Veteran's reports of 
problems with his left knee.  On the March 2005 VA 
examination, however, the extension and flexion of the knee 
were not limited to degrees that would warrant a compensable 
rating.  In this regard, the Veteran had full extension and 
95 degrees of flexion.  While the 10 percent rating remained 
warranted based on x-ray evidence of arthritis in a major 
joint, the 2005 examination did not show a basis for a single 
rating higher than 10 percent, or for consideration of a 
separate rating based on limitation of motion.

The evidence from 2005 until the May 2009 examination 
includes reports of ongoing left knee symptoms.  The evidence 
from that period, however, does not include measurements of 
the ranges of motion.  The May 2009 examination showed 
compensable limitation of extension, and limitation of 
flexion and painful motion in a knee with arthritis.  Those 
findings served as the basis for the award of two separate 10 
percent ratings that the AMC assigned.  That examination is 
the first indication extension being limited to a compensable 
level.  Thus, the evidence does not provide a basis for the 
two separate ratings prior to the May 14, 2009, effective 
date.  As extension was not limited to more than 10 degrees 
and flexion was not limited to 30 degrees, even considering 
his subjective complaints including pain, the most recently 
measured ranges of motion do not warrant ratings higher than 
10 percent each for limitation of extension and limitation of 
flexion.

Moreover, instability or subluxation of the left knee was not 
shown during the March 2005 or May 2009 examination to 
warrant consideration of a higher or separate rating under 
Diagnostic Code 5257.  See 38 C.F.R. § 4.71a; see also 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Likewise, dislocated 
cartilage has not been shown to warrant consideration under 
Diagnostic Code 5258.  See 38 C.F.R. § 4.71a.


Ratings for Diabetic Retinopathy

The Veteran has service-connected diabetes mellitus.  During 
VA medical treatment in February 2005, the Veteran was 
diagnosed with bilateral diabetic retinopathy.  In an April 
2005 rating decision, the RO granted service connection for 
bilateral diabetic retinopathy effective February 4, 2005, 
and assigned a 0 percent, noncompensable disability rating.  
The Veteran appealed the rating.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court has held that, at the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
As the Veteran appealed the initial disability rating that 
the RO assigned for his diabetic retinopathy, the Board will 
consider the evidence for the entire period since February 4, 
2005, the effective date of the grant of service connection, 
and will consider whether staged ratings are warranted.

The RO evaluated the Veteran's diabetic retinopathy under 
38 C.F.R. § 4.84a, Diagnostic Codes 6099-6079 (2004).  During 
the course of this appeal, VA revised the criteria for rating 
eye disabilities, effective December 10, 2008.  73 Fed. Reg. 
66,543 (2008) (codified at 38 C.F.R. §§ 4.75-4.79).  For the 
period prior to the effective date of the revision, the Board 
may only apply the earlier version of the rating criteria.  
Thereafter, the Board will apply the revised regulation.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the earlier version of the rating criteria, for a 
compensable, 10 percent rating to be warranted for impairment 
of visual acuity, the corrected visual acuity in the more 
impaired eye had to be 20/50 or worse.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6078, 6079 (2008).  Chronic retinitis was to 
be evaluated based on impairment of visual acuity or field 
loss, pain, rest-requirements, or episodic incapacity.  There 
was to be a minimum rating of 10 percent during active 
pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6006 (2008)

Under the revised version of the rating criteria, effective 
from December 10, 2008, eye disorders including retinopathy 
are evaluated under a general rating formula, based on visual 
impairment or incapacitating episodes.  38 C.F.R. § 4.79, 
Diagnostic Code 6006 (2009).  An incapacitating episode is a 
period of acute symptoms severe enough to require prescribed 
bed rest and treatment by a physician or other healthcare 
provider.  38 C.F.R. § 4.79.  For a 10 percent compensable 
rating to be warranted for impairment of central visual 
acuity, the corrected visual acuity in the more impaired eye 
must be 20/50 or worse.  38 C.F.R. § 4.79, Diagnostic Code 
6066 (2009).

In the 2005 rating decision, the RO evaluated the Veteran's 
diabetic retinopathy based on the Veteran's vision.  The 
Veteran had a VA diabetic retinal eye screening in February 
2005.  Views of each retina were taken.  The Veteran's visual 
acuity was 20/40 in each eye.  Based on that visual acuity, 
the RO assigned a 0 percent rating under Diagnostic Code 
6079.

In the March 2007 Travel Board hearing, the Veteran reported 
that he had blurred vision and a burning sensation in his 
eyes.  He indicated that treating physicians told him that he 
had bleeding behind his retinas.  He identified a private 
physician, Dr. A., who treated him for his diabetic 
retinopathy.  He stated that the problems with his eyes were 
getting worse.

In the July 2007 remand, the Board indicated that VA should 
attempt to obtain records of Dr. A.'s treatment of the 
Veteran, and records of VA medical treatment of the Veteran's 
from June 2005 forward.  The Board also instructed that the 
Veteran receive a VA eye examination to determine the current 
nature and severity of his diabetic retinopathy.

In August 2007, the AMC wrote to the Veteran regarding the 
issues on appeal.  The AMC indicated that the Veteran should 
submit a release consenting to VA requesting his treatment 
records from Dr. A.  The AMC also informed the Veteran that 
he could obtain and submit the treatment records from Dr. A.  
In September 2007, the Veteran submitted a release for VA to 
obtain medical records from another source, Summit Medical 
Center.  The Veteran did not submit a release for VA to 
obtain records from Dr. A., nor did he submit such records.

Since the 2007 remand, records of the VA treatment of the 
Veteran in 2005 to 2009 have been added to the claims file.  
The added records include references to the Veteran's 
diabetes and the condition of his eyes.  In March 2006, the 
Veteran had a diabetic eye screening.  Digital images showed 
nonproliferative diabetic retinopathy, mild in the right eye 
and moderate in the left eye.  Visual acuity was 20/40 in the 
right eye and 20/25 in the left eye.  The treating 
practitioner recommended rescreening a year later.  Primary 
care notes from May 2006 indicate that the Veteran reported 
that his last eye examination showed mild retinopathy and 
newly forming cataracts.  Notes from November 2006 reflect 
the Veteran's report that he saw an eye doctor, Dr. A., 
regarding bleeding behind the retina.  

In a March 2007 VA diabetic eye screening, digital images 
showed nonproliferative diabetic retinopathy that was severe 
in the right eye and mild in the left eye.  In an April 2007 
ophthalmology consultation, the Veteran reported a history of 
diabetic retinopathy.  He indicated that his vision was 
stable.  The treating practitioner measured the Veteran's 
visual acuity as 20/40 in each eye.  The maculae had 
scattered micro aneurysms.  The practitioner's impression was 
severe nonproliferative diabetic retinopathy, with no cotton 
spot macular edema.

In an August 2007 VA ophthalmology consultation, the treating 
practitioner checked the Veteran for retinopathy as well as 
cataracts.  The Veteran indicated that his visual acuity was 
pretty good, but that he got lots of crusting and matting in 
the morning, and that these symptoms irritated his eyes.  The 
practitioner found that the Veteran's corrected visual acuity 
was 20/25 bilaterally.  There were micro aneurysms in the 
maculae, and there was a small area of thickening near the 
fovea in the right eye.  The practitioner described the 
diabetic retinopathy as severe.  In a March 2008 VA primary 
care and diabetes check-up, the Veteran denied any vision 
changes.

The Veteran had a VA eye examination in June 2009.  The 
examiner reported having reviewed the Veteran's claims file.  
The Veteran reported having been diagnosed with diabetes 
mellitus in 1997 and with diabetic retinopathy in 2006.  The 
examiner found that the Veteran had moderate to severe 
diabetic retinopathy in both eyes.  The examiner also found 
mild thickening near the fovea, with associated hard exudates 
and micro aneurysms, and clinically significant edema.  The 
best corrected visual acuity was 20/30 in the right eye and 
20/25 in the left eye.  The examiner stated the opinion that 
the Veteran's diabetic retinopathy would have little to no 
impact on his employability.

While the earlier version of the rating criteria were in 
effect, from 2005 until December 2008, measurements of the 
Veteran's visual acuity did not show sufficient impairment to 
warrant a compensable rating.  There were occasional reports 
of eye symptoms, including a report of a burning sensation in 
the eyes in March 2007, and a report of morning crusting, 
matting, and irritation in the eyes in August 2007.  There is 
not sufficient evidence of ongoing symptoms in any period, 
however, to assign a 10 percent rating based on active 
pathology of retinitis.

Since the revised version of the rating criteria became 
effective on December 10, 2008, the Veteran has not had 
sufficient impairment of visual acuity to warrant a 
compensable rating.  In addition, there is no indication that 
his diabetic retinopathy has produced incapacitating 
episodes.


TDIU

The Veteran has appealed the RO's denial of his claim for a 
TDIU.  VA regulations allow for the assignment of a TDIU when 
a veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, and the veteran has certain combinations of 
ratings for service-connected disabilities.  If there is only 
one such disability, that disability must be ratable at 60 
percent or more.  If there are two or more disabilities, 
there must be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); 
see also 38 C.F.R. § 3.340, 3.341 (2009).

The Veteran's service-connected disabilities are as follows: 
diabetes mellitus, currently rated as 20 percent disabling; 
left knee disability, currently assigned two separate 10 
percent ratings for limitation of flexion and limitation of 
extension, respectively; hypertension, currently rated at 10 
percent; and bilateral diabetic retinopathy, currently rated 
at 0 percent.  His combined rating for service-connected 
disabilities is 40 percent.  As the ratings for his service-
connected disabilities do not meet the requirements for a 
TDIU under 38 C.F.R. § 4.16(a).  

However, when service-connected disabilities fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), 
referral to the Director of the VA Compensation and Pension 
Service for extraschedular consideration of a TDIU is 
warranted if the veteran nonetheless is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(b).

Statements from the Veteran indicate that he continued in 
employment, in light housekeeping at a nursing home, through 
early 2007, and that he retired from employment sometime 
later in 2007.  VA and private medical records in the claims 
file show that, in addition to his service-connected 
disabilities, the Veteran has a number of other disabilities 
that VA does not consider to be service-connected.  He has 
arthritis of the thoracolumbar spine.  He has bilateral 
hearing loss.  He was treated for colon cancer in 1992, and 
he underwent colostomy revision in 2008.  He underwent 
surgical replacement of his right knee in 2004.  He had 
surgery following a right shoulder injury in 2008.  He is 
under treatment for chronic obstructive pulmonary disease.

In August 2004, private physician A. P. K., M.D., wrote that 
the Veteran had an altered gait secondary to arthritis in his 
knees and lower back.  Dr. K. stated that this disability had 
resulted in the Veteran being unable to work.  On VA 
examination in March 2005, the Veteran had left knee 
arthritis.  He had residual limitation of motion in his right 
knee, which had been surgically replaced.  The Veteran 
indicated that he was employed in housekeeping.  He stated 
that he missed about two months of work per year because of 
the problems with his knees.

In the March 2007 hearing, the Veteran reported that he was 
employed in light housekeeping work, and that he was on very 
limited duty.  He indicated that he was on duty between 
thirty and forty hours per week, but that he was only asked 
to do tasks that were not strenuous.  In the July 2007 
remand, the Board asked that VA examinations addressing the 
Veteran's left knee disability and diabetic retinopathy 
include opinions regarding the impact of those disorders on 
the Veteran's employability.  In a September 2007 statement, 
the Veteran reported that he was released from his employment 
because he was no longer able to perform his job.  He 
indicated that his knees, back, and asthma made him unable to 
do the job.

In a May 2009 VA examination regarding the condition of the 
Veteran's left knee, the Veteran reported that his left knee 
pain was fairly constant, and was worse with any kind of 
activity.  He indicated that he always used a cane when 
walking, and was unable to walk more than a few yards or to 
stand for more than 30 minutes.  The examiner noted that the 
Veteran had retired from janitorial work in 2007, and that he 
was not employed.  The examiner indicated that the Veteran 
had retired because he was eligible for retirement due to his 
age or the duration of his work.  The examiner indicated that 
the Veteran's left knee disability prevented him from 
engaging in exercise or sports, and caused moderate to severe 
limitations on his daily activities.  In a June 2009 VA eye 
examination, the examiner stated the opinion that the 
Veteran's diabetic retinopathy would have little to no impact 
on his employability.

The evidence indicates that multiple conditions, some 
service-connected and some not service-connected, caused 
difficulty while the Veteran was working, and contributed to 
the cessation of employment.  Overall, the preponderance of 
the evidence is against a finding that the effects of the 
Veteran's service-connected diabetes mellitus, left knee 
disability, hypertension, and bilateral diabetic retinopathy, 
separate from the effects of his non-service-connected 
disabilities, make the Veteran unable to hold substantially 
gainful employment.  The facts do not provide a basis to 
refer the Veteran's TDIU claim to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration.

Other Considerations

The Board has also considered whether the Veteran's left knee 
and retinopathy disabilities present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  In this case there are no exceptional or unusual 
factors with regard to the Veteran's left knee or 
retinopathy.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Prior to May 14, 2009, evaluation higher than a single 10 
percent rating for residuals of left knee injury is denied.

From May 14, 2009, evaluation higher than a 10 percent rating 
for limitation of flexion and a separate 10 percent rating 
for limitation of extension, for residuals of left knee 
injury, is denied.

From February 4, 2005, a compensable rating for bilateral 
diabetic retinopathy is denied.

Entitlement to a TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


